DETAILED ACTION
The response filed 4/22/22 is entered. Claims 1, 3, 4, 7, 8, 10, 12, 13, 16, and 18 are amended. Claims 2 and 11 are cancelled. Claims 1, 3-10, and 12-18 are pending.
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. 
The Applicant argues, “In paragraph [0165], Lamkin states that "a plenoptic cellular imaging device such as described above in reference to FIGS. 15-21 may be used to provide electronic vision correction". However, throughout this cited paragraph or elsewhere in the disclosure, Lamkin fails to provide details about the electronic vision correction on how to adjust the light field virtual image for the viewer. More specifically, Lamkin fails to specifically disclose details on "redesignating a plurality of light ray vectors incident into the plurality of coordinates of the pupil of the eye according to the plurality of coordinates of the pupil of the eye which are readjusted and the equivalent lens array data" as recited in claim 1. 
As a result, Lamkin fails to disclose the feature "readjust a plurality of coordinates of a pupil of the eye corresponding to equivalent lens array data of the lens array and the at least one lens calculated based on normal vision data according to the equivalent lens array data and the aberration data of the eye; and redesignate a plurality of light ray vectors incident into the plurality of coordinates of the pupil of the eye according to the plurality of coordinates of the pupil of the eye which are readjusted and the equivalent lens array data" in claim 1.”
The Examiner respectfully disagrees. Lamkin Par. 0165 discloses “a simple mathematical model may be implemented on a plenoptic cellular imaging device in order to transform field-of-light imagery, be it synthetic (e.g., computer generated) or physical (e.g., real-world capture), to directly compensate for the viewer's visual abnormalities”. In order to correct the user’s visual abnormalities the normal light ray vectors, i.e. Lamkin’s field-of-light imagery, which traverse the lens and lens arrays of Lamkin is mathematically tansformed into new light ray vectors, i.e. Lamkin’s compensated field-of-light imagery, again which traverse the lens and lens arrays of Lamkin that correct the user’s abnormalities. As such the original coordinates of a normal vision light ray vectors are transformed, i.e. redesignated, based on the user’s visual abnormalities. Therefore, it is believed Lamkin teaches the claim language as currently provided.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin, US-20190243130 in view of Laffont, US-20200051320.
In regards to claim 1 and the associated method claim 10, Lamkin discloses a light field near-eye display device configured to be disposed in front of an eye of a user and comprising a display (Par. 0004-0005 display correct vision for a user; Fig. 8 760 display layer), a processor (Fig. 7 and 8, 750 logic unit layer; Par. 0095 ASIC ALU processor), a lens array (Fig. 8, 720A and 720B micro lens array; Fig. 15, 1512 lenslet), and at least one lens (Fig. 16, 1640b filtering lens on emission side), wherein: the display is configured to emit an image light beam (Par. 0072 emitting image light); 5the processor is electrically connected to the display and is configured to control a display content of the display (Par. 0073 logic unit layer controlling the image seen); the lens array (Fig. 8, 720A and 720B micro lens array; Fig. 15, 1512 lenslet) is disposed on a transmission path of the image light beam and is located between the display (Fig. 8 760 display layer with Fig. 16, 1625 pixel array) and the eye (Fig. 8, 701 and 702 light path); and the at least one lens is disposed on the transmission path of the image light beam and is 10located between the display and the eye (Fig. 8, 701 and 702 light path; Fig. 16, 1640b filtering lens on emission side), wherein the image light beam is projected to the eye through the lens array and the at least one lens to form a light field virtual image (Par. 0103 forming a virtual image), wherein the processor is configured to receive aberration data of the eye which is input by the user and form the light field virtual image within a focus range corresponding to the aberration data of the eye (Par. 0171-0172 correcting vision parameters that are input by a user), readjust a plurality of coordinates of a pupil of the eye corresponding to equivalent lens array data of the lens array and the at least one lens calculated based on normal vision data according to the equivalent lens array data and the aberration data of the eye (Lamkin Par. 0165 providing electronic vision correction to a normal vision data based on the user’s eye aberrations); and 20redesignate a plurality of light ray vectors incident into the plurality of coordinates of the pupil of the eye according to the plurality of coordinates of the pupil of the eye which are readjusted and the equivalent lens array data (Lamkin Par. 0165 providing electronic vision correction to a normal vision data based on the user’s eye aberrations using light field corrections).  15
Lamkin does not disclose expressly wherein a distance is between the at least one lens and the lens array, the at least one lens has an optical power.
Laffont discloses a near-eye display (Par. 0002) with an adjustable optical system (Fig. 9; Par. 0160) for correcting myopia, hyperopia, presbyopia or astigmatism (Par. 0011) utilizing a focusing lens (Fig. 9, 56 lens barrels, i.e. lens system) separate from the display screen (Fig. 9 58 display screen), the at least one lens has an optical power (the power of a lens is defined as 1/f as such the power of the lens is adjustable as the focus length is adjustable).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the adjustable optical system of Laffont can be placed directly in front of the eyes in the path of the image from the display of Lamkin to the eyes of a user thus adding another “at least one lens” (Laffont Fig. 9, 56 lens barrels, i.e. lens system). The motivation for doing so would have been to provide dynamic refocusing of the view of the user (Laffont Par. 0017).
Therefore, it would have been obvious to combine Laffont with Lamkin to obtain the invention of claims 1 and 10.
In regards to claim 3 and the associated method claim 12, Lamkin and Laffont, as combined above, disclose the processor is configured to determine a content of the light field virtual image at an intersection of a straight line drawn along each of the plurality of light ray vectors and the light field virtual image and -15-File: 096504usfcommand a pixel of the display corresponding to each of the plurality of light ray vectors to display the content (Lamkin Par. 0175-0183 providing the output image based on a mathematical transformation on the image input and the user’s ophthalmological prescription).  
In regards to claim 4 and the associated method claim 13, Lamkin and Laffont, as combined above, disclose a storage device configured to store the equivalent lens array data calculated based on the normal vision 5data, wherein the processor retrieves the equivalent lens array data from the storage device and readjusts the plurality of coordinates of the pupil of the eye corresponding to the equivalent lens array data according to the aberration data of the eye (Lamkin Par. 0184 software, i.e. program on a storage device, can be reconfigured based on optical changes, i.e. prescription changes).  
In regards to claim 5 and the associated method claim 14, Lamkin and Laffont, as combined above, disclose the processor is configured to: 10receive the normal vision data (Lamkin Fig. 43 and 44; Lamkin Par. 0167 no vision correction is performed); and calculate the equivalent lens array data based on the normal vision data and store the equivalent lens array data in the storage device (Lamkin Par. 0166 correcting the vision of a user; Lamkin Par. 0184 software, i.e. program on a storage device, can be reconfigured based on optical changes, i.e. prescription changes).  
In regards to claim 6 and the associated method claim 15, Lamkin and Laffont, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a 15direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism).  
In regards to claim 7 and the associated method claim 16, Lamkin and Laffont, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism), and the processor is configured to: multiply coordinates of the pupil in two directions perpendicular to an optical axis of the at 20least one lens by a proportionality constant to readjust the plurality of coordinates of the pupil corresponding to the equivalent lens array data, wherein the proportionality constant is calculated based on the degree of myopia or the degree of hyperopia (Lamkin Par. 0174-0184 provide the mathematical transformations, including multiplying the coordinates in 2 directions, to correct for near-sightedness, far-sightedness, astigmatism, etc…).  
In regards to claim 8 and the associated method claim 17, Lamkin and Laffont, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a 25 direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism), and the processor is configured to: -16-File: 096504usfperform a first coordinate rotation for the plurality of coordinates of the pupil according to the direction of astigmatism, whereby a coordinate in two directions perpendicular to an optical axis of the at least one lens is rotated to the direction of astigmatism to form a coordinate to be adjusted (Lamkin Par. 0174-0184 provide the mathematical transformations to correct for near-sightedness, far-sightedness, astigmatism, etc…; Lamkin Par. 0177 rotation matrix R); 5multiply the coordinate to be adjusted by a proportionality constant, wherein the proportionality constant is calculated based on the degree of astigmatism (Lamkin Par. 0174-0184 provide the mathematical transformations to correct for near-sightedness, far-sightedness, astigmatism, etc…; Lamkin Par. 0177 Ds and Dc spherical and cylindrical diopter constants); and perform a second coordinate rotation, after multiplying the coordinate to be adjusted by the proportionality constant, to restore the plurality of coordinates to original directions to complete readjusting the plurality of coordinates of the pupil corresponding to the equivalent lens array 10data, wherein a direction of the second coordinate rotation is opposite to a direction of the first coordinate rotation (Lamkin Par. 0174-0184 provide the mathematical transformations to correct for near-sightedness, far-sightedness, astigmatism, etc…; Lamkin Par. 0177 R-1 reverses rotation matrix R).  
In regards to claim 9 and the associated method claim 18, Lamkin and Laffont, as combined above, disclose the at least one lens comprises a first lens (Lamkin Fig. 16, 1640b filtering lens on emission side) and a second lens (Lamkin Fig. 16, 1640a filtering lens on incoming side), wherein the lens array (Lamkin Fig. 8, 720A and 720B micro lens array) is disposed between the first lens (Lamkin Fig. 16, 1640b filtering lens on emission side) and the second lens (Lamkin Fig. 16, 1640a filtering lens on incoming side), and the first lens (Lamkin Fig. 16, 1640b filtering lens on emission side) is disposed between the display (Lamkin Fig. 8 760 display layer with Lamkin Fig. 16, 1625 pixel array) and the lens array (Lamkin Fig. 8, 720A and 720B micro lens array).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	4/29/22



/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622